          Case 1:19-cr-00808-VEC Document 258 Filed 08/10/21 Page 1 of 1

                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                               DATE FILED: 8/10/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :         19-CR-808 (VEC)
                 -against-                                      :
                                                                :             ORDER
 SYLVAIN GNAHORE,                                               :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS an arraignment on the Fourth Superseding Indictment was scheduled for

August 10, 2021;

        WHEREAS Mr. Gnahore did not appear at the hearing;

        IT IS HEREBY ORDERED THAT:

        1. The parties must appear in person for an arraignment on August 12, 2021 at 2:00

             p.m. in Courtroom 443 of the Thurgood Marshall United States Courthouse, located

             at 40 Foley Square, New York, New York 10007. Mr. Gnahore is required to appear

             at the arraignment.

        2. Members of the public may attend the hearing by dialing (888) 363-4749, using the

             access code 3121171 and the security code 0808. Any recording of the hearing is

             strictly prohibited.



SO ORDERED.
                                                                _________________________________
Date: August 10, 2021                                            VALERIE CAPRONI
      New York, NY                                              United States District Judge
